Citation Nr: 9900944	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Trey Daly, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1959 to 
October 1962.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. As previously noted, in a March 1995 
written statement, the veteran withdrew his appeal of the 
issue of entitlement to service connection for a back 
condition.  See 38 C.F.R. § 20.204(b) (1998).  In December 
1996, the Board remanded the veterans claim for further 
evidentiary development.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has chronic dysthymia with 
associated anxiety and alcohol dependency that had its 
origins in active military service.  Reference is made to the 
evidence of record and a favorable determination is 
requested. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for service 
connection for a chronic psychiatric disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2. A chronic psychiatric disorder was not present in service 
nor was a psychosis manifested within one year thereafter, 
and any current psychiatric disorder is not shown to be 
related to service or any incident of service.

3. The claim for entitlement to service connection for 
alcohol dependency is legally insufficient.


CONCLUSION OF LAW
A chronic psychiatric disorder was not incurred in service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 105, 1101, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a chronic 
psychiatric disorder.  The veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  To that end, in December 1996, the Board remanded 
the veterans claim to afford him the opportunity for further 
VA examination.  A copy of the VA examination reports are now 
associated with the claims folder and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).


Factual Background

When examined for enlistment into service in November 1959, 
no psychiatric disorder was reported and the veteran was 
found qualified for active service.  Service medical records 
are entirely silent for complaints or treatment of a 
psychiatric disorder and no psychiatric abnormality was 
described when he was examined for service separation in 
August 1962.

Service personnel records indicate that the veteran was 
promoted to Private E-2 in March 1960 and to Private First 
Class E-3 in August 1960.  They further show that, in March 
1961, he was demoted to Private E-2 for misconduct.  In 
September 1961, he was demoted to Private E-2, by Summary 
Court Martial, due to absenting himself without leave, to 
which he pleaded guilty and was also fined.  In May 1962, he 
was demoted to Private E-2 for misconduct.  The records do 
not describe the exact nature of the veterans demotions for 
misconduct.

Post service, private and VA medical records and examination 
reports, dated from December 1962 to March 1998, are 
associated with the claims file.  According to information 
provided by Dearborn County Hospital, in December 1962, the 
veteran was admitted with a recent history of depression, 
withdrawal and periods of melancholia.  In the hours prior to 
admission, he consumed a considerable amount of alcohol and 
injected unknown but apparent large quantities of various 
drugs.  Final diagnoses were drug intoxication/depressive 
reaction, severe, acute and depressive reaction.

Private facility admission cards dated in February and July 
1967 show that the veteran was admitted for treatment of a 
schizoid personality disorder and, in August 1967, he was 
admitted for treatment of drug intoxication.  He was 
privately hospitalized from September to November 1967 for 
treatment of depressive reaction.  

VA hospitalized the veteran in August 1971 for treatment of 
acute and chronic alcoholism and in August 1972 for treatment 
of anxiety.  From August 1977 to February 1978, VA 
hospitalized the veteran for treatment of several conditions, 
including alcohol addiction.  At that time, the veteran said 
he had a drinking problem for eighteen years.  He 
participated in a behavior modification program and, at 
discharge, had no overt psychosis and denied suicidal 
ideations.

A September 1988 examination report, prepared by Brian 
Gordon, M.D., included a diagnosis of chronic depression.  An 
October 1988 psychological evaluation, prepared by John J. 
Mohn, a psychological consultant, diagnosed continuous 
alcohol abuse and major depression, recurrent.  In a June 
1989 administrative decision, the Social Security 
Administration (SSA) found the veteran totally disabled since 
June 1987 due to severe back and psychiatric impairments, 
i.e., alcoholism and major, recurrent depression.

When VA hospitalized the veteran from February to March 1991, 
final diagnoses included a history of alcohol abuse and a 
history of depression and suicide attempts.  Anxiety and 
nervousness were also mentioned.  An April 1991 VA outpatient 
record indicates the veterans complaint of occasional 
extreme nerves.  

During an April 1991 personal hearing at the RO, the veteran 
testified that he experienced anxiety during basic training 
and in his military occupational specialty as a switchboard 
operator.  However, he stated that he never sought medical 
treatment for it.

In a February 1995 statement, Robert Lubow, M.D., said that 
the veteran indicated that his psychiatric problems started 
when he entered service, got into trouble and drank alcohol 
in excess.  According to the doctor, the veteran appeared to 
have a chronic dysthymic disorder with associated anxiety and 
alcohol dependency and became symptomatic in service.  Dr. 
Lubow stated that the veteran developed symtoms of anxiety, 
depression and alcohol dependency that were not present prior 
to entering military duty.  The doctor observed that the 
veterans depression was manifested shortly after getting out 
of service, with his suicide attempt and hospitalization.  
Dr. Lubow said that the veterans alcohol dependency that 
began in service was associated with his chronic depression 
and anxiety. 

At his March 1995 personal hearing at the RO, the veteran 
testified that, while he once drank alcohol excessively, he 
no longer did so and he received SSA disability benefits due 
to major depression.  He said he was not medically discharged 
from service. 

VA hospitalized the veteran in May 1995 for treatment of 
coronary artery disease.  Other treated conditions included 
alcohol dependence and depression.

Pursuant to the Boards December 1996 remand, the veteran 
underwent VA examination for mental disorders in February 
1997.  He described a family history of feeling betrayed by 
his mother after his fathers death.  The veteran said he 
liked military service, although he disliked it overseas and 
he was in constant trouble.  He felt harassed and persecuted 
by various sergeants and believed he developed a drinking 
problem while stationed in Germany.  The veteran indicated 
that, one month after discharge, he was hospitalized as a 
result of an overdose, but he could not cite the reasons for 
his depression, other than when he returned home from 
service, he was a private and all his friends were sergeants.  
In 1963, the veteran said he tried to shoot himself with a 
sawed off shotgun, but the shell did not explode and he was 
not treated for the incident.  He said in 1967 he was 
hospitalized for depression and also made another suicide 
attempt by overdosing on pills.  Since then, the veteran had 
several hospitalizations at VA hospitals for treatment of 
alcoholism and depression and currently received outpatient 
psychotherapy from VA.  The veteran said that he started 
drinking in service and continued ever since.  He stated that 
service provided him with a sense of security, as did his 
psychiatric hospitalizations.  The veteran wanted to re-
enlist in 1964, but was overweight and never lost the weight 
needed to qualify for re-enlistment.  The diagnostic 
impression was depressive disorder, not otherwise specified, 
with a need to rule out major depression, recurrent and 
alcohol dependence.  There was no evidence of psychosis, 
although the veteran admitted to suicidal ideation.  The VA 
examiner commented that the veteran suffered from depression 
prior to service entry and made an adequate adjustment after 
entering service but, for unknown reasons, did not do well 
overseas, felt depressed and medicated himself with alcohol.

In December 1997, the veteran underwent VA psychiatric 
examination and denied receiving any psychiatric treatment in 
service.  He told the VA examiner he could not pass out of 
the rank of Private First Class and said he was demoted for 
not wearing a tie in public, for missing reveille and for 
refusing to sweep a hallway the he did not consider his job.  
The veteran described his first suicide attempt, shortly 
after discharge, and said he was depressed because he had 
hoped to make a career out of the military but was unable to 
make rank, so he dropped out of the military.  He overdosed 
because he was depressed, but did not remember why he was 
depressed.  Diagnoses included history of major depression 
and history of alcohol dependence versus dependence.  The VA 
physician commented that the veteran described a history of 
alcohol use with the level questionable in the sense of 
dependence versus abuse.  It was further noted that the 
veteran had not attempted suicide since 1967, currently 
received outpatient psychiatric care and took prescribed 
antidepressant medication.  The doctor said the veteran did 
not display or describe symptomatology consistent with 
depression that would be expected to have a notable impact on 
his ability to function socially or occupationally at the 
current time.

In a March 1998 Addendum, the VA physician who examined the 
veteran in December 1997, opined that the onset of the 
veterans psychiatric symptomatology was in December 1962, 
when he first received treatment.  The VA doctor observed 
that the veteran was depressed after he was discharged 
because he hoped to have a military career.  According to the 
examiner, the veterans level of depression, if present at 
all during his period of active service, was not to the 
degree that the veteran felt he needed to seek treatment.  
However, shortly thereafter, he required treatment.  The VA 
doctor stated that the diagnosis of history of major 
depression was given based on the fact that the veteran did 
not current meet the criteria of major depression.  However, 
it was further noted that major depression was typically a 
recurring and remitting illness.
   

Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of a 
psychosis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The appellant's diagnosis and treatment for alcohol 
dependency is well documented. However, because his claim for 
service connection for chronic dysthymia with associated 
anxiety and alcohol dependency was filed after October 31, 
1990, the law mandates that alcohol dependency may not be 
held to have been incurred or aggravated in line of duty.  
The Board does note that a recent opinion of the VA Office of 
the General Counsel held that, the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-058, § 8052, 
prohibits the payment of compensation for a disability that 
is a result of a veteran's alcohol or drug abuse, whether on 
a direct or secondary basis.  This law applies to claims, as 
here, filed after October 31, 1990.  VAOGCPREC. 2-97 (O.G.C. 
Prec. 2-97), issued January 16, 1997; 38 C.F.R. §§ 3.1(m), 
3.301(a), (d) (1998).  Precedent opinions of the VA General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c).  
See also Gabrielson v. Brown, 7 Vet.App. 36, 41 (1994) 
(Service connection may not be established for drug or 
alcohol abuse as a primary disorder.)  See Hall v. West, U.S. 
Vet. App. 95-757 (Sept. 29, 1998). Accordingly, the claim for 
service connection for alcohol dependency must be denied 
because of a lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran has contended that service connection should be 
granted for chronic dysthymia with associated anxiety.  
However, service medical records are entirely negative for 
complaints or treatment of a psychiatric disorder.  Post 
service, although the veteran was hospitalized two months 
after discharge and noted to have a history of periods of 
melancholia, final diagnoses were drug intoxication and 
depressive reaction; a psychosis was not diagnosed.  
Subsequent medical evidence demonstrates that the veteran was 
repeatedly hospitalized for treatment of alcoholism and 
diagnosed with depression that was treated with psychotherapy 
and prescribed medication.

The VA psychiatrist who examined the veteran in December 1997 
concluded that the veteran had depression with symptomatology 
consistent with major depression in February of that year. He 
pointed out that there was no evidence of depression during 
the veterans period of active duty, adding that the onset of 
the depression was after his service separation. His 
conclusion was based on both a review of the medical evidence 
and the veterans statements to the effect that no 
psychiatric treatment was sought in service and the veteran 
wanted to re-enlist in service.   

In support of his assertion that service connection is 
warranted for chronic dysthymia and associated anxiety, the 
veteran points to his December 1962 hospitalization and Dr. 
Lubows report. The evidence shows that the veteran was 
hospitalized in 1962 and diagnosed with depressive reaction.  
Neither a depressive reaction, depression, nor major 
depression is a psychosis, according to the American 
Psychiatric Associations Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition (1994) (DSM-IV).  Further, 
although in February 1995, Dr. Lubow concluded that the 
veterans problems began upon entering service and that the 
veteran was symptomatic, with chronic alcoholism in service, 
associated with anxiety and depression, the medical evidence 
simply does not support this conclusion.  While the Board 
acknowledges Dr. Lubows evaluation, these diagnoses were not 
based upon the veterans actual military association or a 
review of his service medical records.  His diagnosis did not 
provide the evidence of a service-connected disorder as the 
diagnosis was based on a medical history provided by the 
veteran but unsupported by service medical records.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (A medical 
opinion based upon an incomplete and inaccurate history is of 
no probative value.).  While an examiner can render a current 
diagnosis based upon his examination of the veteran, his 
opinion regarding the etiology of the underlying condition, 
without a thorough review of the record, can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993); see also LeShore v. Brown, 8 
Vet.App. 406 (1995).  Moreover, the veteran has also asserted 
that his disciplinary problems in service were manifestations 
of his psychiatric disorder, but a review of his service 
personnel records does not support that assertion.  Rather, 
the records show that he was disciplined and demoted for 
being away without leave and demoted for two episodes of 
misconduct.  In fact, in December 1997, the veteran told the 
VA examiner he was demoted for not wearing a tie in public, 
for missing reveille and for refusing to sweep a hallway the 
he did not consider his job. 

The Board notes that the June 1989 SSA decision found the 
veteran suffering from severe back and psychiatric 
impairments, i.e., alcoholism and major, recurrent depression 
and held him to be disabled since June 1987.  While the Board 
recognizes the disabling nature of the veterans psychiatric 
disability, the SSA decision is not considered sufficient to 
overcome the objective evidence of record.  

Accordingly, as it has not been shown that the veterans 
chronic psychiatric disorder was related to service nor has 
it been shown that a psychosis was manifested to a 
compensable degree within one year of his discharge, the 
preponderance of the evidence is against the veterans claim 
must be denied.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. § 3.303, 3.307, 3.309.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a chronic psychiatric disorder is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 



- 2 -
